Scott, Judge,
delivered the opinion of the court.
If the ground on wbicb this application for a new trial is asked be sustained, it would be almost impossible to do the business of the St. Louis courts. If, because counsel is engaged in one court, the business of another court, where his presence is required, is to be delayed, it is easy to see that no dispatch could be used in the disposition of causes. The courts below, where the business of suitors is done in the first instance, must be the judges how far the counsel may be tolerated in absenting themselves. This court, sitting in St. Louis, sees that, if the absence of counsel in other courts would be a sufficient reason for putting off the trial of causes, there would be no use in going through the formality of opening court. Judges and suitors might wait all day until counsel could find time to attend. The due administration of justice will be best promoted by leaving such things to the discretion of the court of original jurisdiction. Where those courts interfere and give relief against judgments obtained in the absence of counsel, we feel no disposition to prevent their so doing ; but when a party seeks to substitute the discretion of this court for that of the court below, and to give relief under circumstances which, in the discretion of that court, do not entitle him to it, he must present a strong case.
The other judges concurring, the judgment will be affirmed.